TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00014-CV
                                      NO. 03-08-00090-CV




                                   In re Walter Lee Hall, Jr.




                    ORIGINAL PROCEEDINGS FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               On January 8, 2008, relator Walter Lee Hall filed a motion for emergency relief and

petition for writ of mandamus, complaining of the trial court’s refusal to hear his motion to quash

a writ of possession. See Tex. R. App. P. 52.8, 52.10. On January 9, we granted temporary relief

and stayed the writ of possession pending a determination of the merits of Hall’s petition.

On February 13, 2008, Hall filed a second petition for writ of mandamus, complaining that the real

party in interest and the Travis County Constable were not abiding by our temporary order.

               Having reviewed the documents filed by the parties, we dissolve our temporary order

in cause number 03-08-00014-CV, dated January 9, 2008, and deny both of Hall’s petitions for writ

of mandamus.

                                             __________________________________________

                                             David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Filed: February 27, 2008